         Case 1:17-cv-18393-MBH Document 3 Filed 07/08/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * ** *
                                      *
  MELVIN ARMWOOD,                     *
                  Plaintiff,          *
                                      *
           v.                           Nos. 17-1839C; 17-18393C
                                      *
                                        Filed: July 8, 2020
                                      *
  UNITED STATES,                      *
                  Defendant.          *
                                      *
   * * * * * * * * * * * * * * * * ** *
                                  ORDER

        The court is in receipt of plaintiffs’ notice of voluntary dismissal of the above-
captioned plaintiff’s claims in the case Melvin Armwood, et al. v. United States, Case No.
17-1839C. The claims associated with the above-captioned plaintiff are, hereby,
SEVERED from the case of Melvin Armwood, et al. v. United States, Case No. 17-1839C,
and shall be reorganized, for case management purposes, into the above-captioned case,
Melvin Armwood v. United States, and assigned Case No. 17-18393C. The court
DISMISSES WITH PREJUDICE the claims of Melvin Armwood. The Clerk’s Office shall
enter JUDGMENT consistent with this Order. Neither the dismissal of the claims of the
plaintiff herein nor the entry of judgment by the Clerk’s Office shall affect this court’s
jurisdiction over the remaining plaintiffs in the case of Melvin Armwood, et al. v. United
States, Case No. 17-1839C. Given that, prior to the dismissal, Melvin Armwood was the
lead plaintiff for Case No. 17-1839C, the court further directed that the new caption for Case
No. 17-1839C shall be Kiana Craddock Boone, et al. v. United States.


       IT IS SO ORDERED.
                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
